1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on 04/27/2022.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 11, the phrase “to provide adjustments” is vague as to how the adjustment in the field gradient is provided.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5,9-10,13-14,17-27,29-31 are rejected under 35 U.S.C. 103 as being unpatentable over McGinley et al. (2011/0273177) in view of Endt (2004/0227516).
As to claims 1,26, McGinley discloses a magnetic imaging discloses a magnetic imaging apparatus comprising a power source e.g. 13 for providing a current; and a single-sided gradient coil (see e.g. fig. 3) set connected to the power source; the coil set having an aperture (coils in fig. 3 have gaps; note that an aperture is broadly interpreted as an opening; a hole or empty area or gap etc.); wherein the coil set comprises one or more first coils at a first position relative to the aperture and one or more second coils at a second position relative to the aperture (see e.g. fig. 3); the first position being across from the second position with respect to the aperture, and wherein the coil set is configured to receive a current through the one or more first coils and the one or more second coils, thereby generating an electromagnetic field gradient configured to project away from the coil set and into an imaging region of the magnetic imaging apparatus and the coil set is oriented to partially surround the imaging region (see e.g. figs. 2-3). McGinley does not explicitly show the coils being spiral. McGinley discloses that the gradient coils have 10-20 turns thus they would be spiral coils. However, it is well known in the related art to use the spiral gradient coils. Endt is cited to show this feature. Endt discloses gradient coils that are shaped spiral structure (see figs. 1a;3). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of McGinley have spiral gradient coils structure as taught by Endt to have the improved gradient field characteristics and the desired region to be scanned.
The method claims recited for using the apparatus in claims 26-27 are an inherent use of the apparatus of McGinley in view of Endt and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of McGinley in view of Endt operates in the functional manner claimed by applicant. See MPEP 2112.02(I).

    PNG
    media_image1.png
    373
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    613
    media_image2.png
    Greyscale

As to claim 2, McGinley in view of Endt discloses the magnetic imaging apparatus wherein the coil set is non-planar and oriented to partially surround the imaging region (see e.g. fig. 3 in McGinley and figs. 1a,3 in Endt).
As to claim 3, McGinley in view of Endt discloses the magnetic imaging apparatus wherein the one or more first spiral coils and the one or more second spiral coils are non-planar with respect to the aperture and mirror each other with respect to the aperture (see e.g. fig. 3 in McGinley). Any coil in fig. 3 can have mirror coil as shown.
As to claim 4, McGinley in view of Endt discloses the magnetic imaging apparatus wherein the electromagnetic field gradient is uniform in the imaging region (see e.g. figs. 2,3).
As to claims 5,27, McGinley in view of Endt discloses the magnetic imaging apparatus wherein the electromagnetic field gradient is greater than about 5 mT (see e.g. par. 0051 in McGinley).
As to claims 9-10;13-14, McGinley in view of Endt discloses the magnetic imaging apparatus wherein the current is configured to flow through the first spiral coils in alternating or opposite directions (see e.g. Abstract; paras 0008;0041;0042;0053 etc. in McGinley).
As to claim 17, McGinley in view of Endt discloses the magnetic imaging apparatus wherein the one or more first spiral coils and the one or more second spiral coils are connected to form a single current loop (see e.g. figs. 3,8-9).
As to claims 18, the combination of references does not disclose the material of the coils. It would have been an obvious matter of design choice to use the same or different materials of the coils, since the applicant has not disclosed that different materials solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the same or different coil materials.
As to claim 19, McGinley in view of Endt discloses the magnetic imaging apparatus wherein the coils have diameter between 10 micrometers to 10m (see figs. 1,3 in McGinley or Endt).
As to claims 20-23,29-30, McGinley in view of Endt discloses the magnetic imaging apparatus wherein tuning components e.g. 209,211,213,215 are used to tune the coil gradient (see e.g. fig. 1; par. 0039 in McGinley). Applicant admits that these components are conventional in the related art (see p. 8 of Remarks filed on 4/27/22).
As to claim 24, McGinley in view of Endt discloses the magnetic imaging apparatus wherein cryogenic cooling system is used to reduce resistance and improve efficiency (see e.g. par. 0020-0021;0038 in McGinley).
As to claims 25,31, McGinley in view of Endt discloses the magnetic imaging apparatus wherein the coil set further comprises an opening opposite the aperture, wherein the region between the aperture and the opening defines a coil set region, and wherein the imaging region is at least partially disposed outside the coil set region (see e.g. figs. 1,3 in McGinley and fig. 3 in Endt).

6.	Claims 6,28 are rejected under 35 U.S.C. 103 as being unpatentable over McGinley et al. and Endt in view of Grau Ruiz et al. (2019/0339346).
As to claims 6,28, McGinley in view of Endt discloses the magnetic imaging apparatus as explained above. McGinley discloses the rise time could be 100 microseconds. McGinley or Endt does not disclose the rise time being less than 10 microseconds. Grau Ruiz discloses that it is known to use the fast-magnetic gradient (see para 0004). The fast-magnetic gradient includes the rise time being less than 10 microseconds. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of McGinley and Endt to have included the fast-magnetic gradients i.e. rise time being less than 10 microseconds as taught by Grau Ruiz for high contrast and high spatial resolution.

7.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McGinley and Endt in view of Katznelson et al. (5,736,858).
As to claims 7-8, McGinley in view of Endt discloses the magnetic imaging apparatus as explained above. McGinley or Endt does not disclose the gradient coils with different diameters. Katznelson is cited to show this feature. Katznelson disclosed to use different diameter gradient coils (see e.g. col. 4, lines 3-13). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of McGinley and Endt to have included the different diameter gradient coils as taught by Katznelson for ultra-fast operation; a larger volume or to fit more gradient coils in the system (depending on the applicability).

8.	Claims 1-8,17-31 are rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. (5,952,830) in view of Endt (2004/0227516).
As to claims 1,26, Petropoulos discloses a magnetic imaging discloses a magnetic imaging apparatus comprising a power source e.g. 77;74’;64’ for providing a current; and a single-sided gradient coils set (see e.g. fig. 6; see coils on 22) connected to the power source; the coil set having an aperture (e.g. 52); wherein the coil set comprises one or more first coils at a first position relative to the aperture and one or more second coils at a second position relative to the aperture (see e.g. fig. 6); the first position being across from the second position with respect to the aperture, and wherein the coil set is configured to receive a current through the one or more first coils and the one or more second coils, thereby generating an electromagnetic field gradient configured to project away from the coil set and into an imaging region of the magnetic imaging apparatus and the coil set is oriented to partially surround the imaging region (see e.g. fig. 6). Petropoulos shows the coils being spiral type. However, it is well known in the related art to use the spiral gradient coils. Endt is cited to show this feature. Endt discloses gradient coils that are shaped spiral structure (see figs. 1a;3). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Petropoulos to have spiral gradient coils structure as taught by Endt to have the improved gradient field characteristics and the desired region to be scanned.
The method claims recited for using the apparatus in claim 26 are an inherent use of the apparatus of Petropoulos in view of Endt and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Petropoulos in view of Endt operates in the functional manner claimed by applicant. See MPEP 2112.02(I).
As to claim 2, Petropoulos in view of Endt discloses the magnetic imaging apparatus wherein the coil set is non-planar and oriented to partially surround the imaging region (see e.g. col. 1, line 38 in Petropoulos and figs. 1a,3 in Endt).
As to claim 3, Petropoulos in view of Endt discloses the magnetic imaging apparatus wherein the one or more first spiral coils and the one or more second spiral coils are non-planar with respect to the aperture and mirror each other with respect to the aperture (see e.g. fig. 6 in Petropoulos).


As to claim 4, Petropoulos in view of Endt discloses the magnetic imaging apparatus wherein the electromagnetic field gradient is uniform in the imaging region (see e.g. fig. 6 in Petropoulos).
As to claims 5,27, Petropoulos in view of Endt discloses the magnetic imaging apparatus wherein the electromagnetic field gradient is greater than about 5 mT (see e.g. col. 11, last para in Petropoulos).
As to claim 17, Petropoulos in view of Endt discloses the magnetic imaging apparatus wherein the one or more first spiral coils and the one or more second spiral coils are connected to form a single current loop (see e.g. fig. 6 in Petropoulos).
As to claims 18, the combination of references does not disclose the material of the coils. It would have been an obvious matter of design choice to use the same or different materials of the coils, since the applicant has not disclosed that different materials solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the same or different coil materials.

As to claim 19, McGinley in view of Endt discloses the magnetic imaging apparatus wherein the coils have diameter between 10 micrometers to 10m (see col. 1, lines 25-40 in Petropoulos).
As to claims 20-23,29-30, Petropoulos in view of Endt discloses the magnetic imaging apparatus wherein tuning components e.g. 77,74’,64’ (in Petropoulos) are used to tune the coil gradient. Applicant admits that these components are conventional in the related art (see p. 8 of Remarks filed on 4/27/22).
As to claim 24, Petropoulos in view of Endt discloses the magnetic imaging apparatus wherein cryogenic cooling system is used to reduce resistance and improve efficiency (see e.g. col. 13, lines 45-50 in Petropoulos).
As to claims 25,31, Petropoulos in view of Endt discloses the magnetic imaging apparatus wherein the coil set further comprises an opening opposite the aperture, wherein the region between the aperture and the opening defines a coil set region, and wherein the imaging region is at least partially disposed outside the coil set region (see e.g. fig. 6 in Petropoulos and fig. 3 in Endt).

9.	Claims 6,28 are rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos et al. and Endt in view of Grau Ruiz et al. (2019/0339346).
As to claims 6,28, Petropoulos in view of Endt discloses the magnetic imaging apparatus as explained above. Petropoulos discloses the rise time could be 125 microseconds (See Table 2). Petropoulos or Endt does not disclose the rise time being less than 10 microseconds. Grau Ruiz discloses that it is known to use the fast-magnetic gradient (see para 0004). The fast-magnetic gradient includes the rise time being less than 10 microseconds. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Petropoulos and Endt to have included the fast-magnetic gradients i.e. rise time being less than 10 microseconds as taught by Grau Ruiz for high contrast and high spatial resolution.

10.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Petropoulos and Endt in view of Katznelson et al. (5,736,858).

As to claims 7-8, Petropoulos in view of Endt discloses the magnetic imaging apparatus as explained above. Petropoulos or Endt does not disclose the gradient coils with different diameters. Katznelson is cited to show this feature. Katznelson disclosed to use different diameter gradient coils (see e.g. col. 4, lines 3-13). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Petropoulos and Endt to have included the different diameter gradient coils as taught by Katznelson for ultra-fast operation; a larger volume or to fit more gradient coils in the system (depending on the applicability).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

11.	Claims 11-12,15-16 are allowed.



12.	Applicant’s arguments with respect to claim(s) 1-10,13-14,17-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
Konijn (6,696,837) discloses planar gradient coils. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858